Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication with applicant’s representative Jeffrey Ingalls (Reg. No. 58078) on 09/27/2021.

The application has been amended as follows: 
Claim 1 has been amended as below:
A method of forming a vertical transport field-effect transistor, the method comprising: forming vertical fin channels by etching partially through a substrate; forming a first source/drain electrode partially into the substrate; forming a first spacer layer on the first source/drain electrode; forming a gate dielectric layer on the first spacer layer and on the vertical fin channels; forming a gate conductor layer on the gate dielectric layer; removing portions of the gate dielectric layer and the gate conductor layer such that heights of these layers are less than a height of the vertical fin channels; forming a second spacer layer on a top surface of the gate conductor layer; and forming a second source/drain electrode on a top surface of the vertical fin channels, directly between the second source/drain electrode and the second spacer layer and surrounds a portion of the vertical fin channels.

Claim 11 has been amended as below:
A vertical transport field-effect transistor comprising: a substrate including a plurality of vertical fin channels extending from a surface of the substrate; a first source/drain electrode provided on the substrate; a first spacer layer provided on the first source/drain electrode and between adjacent vertical fin channels; a gate dielectric layer provided on the first spacer layer; a gate conductor layer provided on the gate dielectric layer, where heights of the gate dielectric layer and the gate conductor layer are less than a height of the vertical fin channels; a second spacer layer provided on a top surface of the gate conductor layer; and a second source/drain electrode provided on a top surface of the vertical fin channels, wherein an air gap exists directly between the second source/drain electrode and the second spacer layer and surrounds a portion of the vertical fin channels.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1 and 11, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, an air gap exists directly between the second source/drain electrode .
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

September 27, 2021

/MALIHEH MALEK/Primary Examiner, Art Unit 2813